UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


 JOYCE A. LITTLE,

    Plaintiff,

      v.                                                      Civil No. 09-2308 (CKK)
 ADRIAN FENTY, DC Mayor, et al.,

    Defendants.


                                   MEMORANDUM OPINION
                                     (December 15, 2009)

       Plaintiff, Joyce A. Little, representing herself pro se, filed the above-captioned civil

action on December 7, 2009. Along with the [1] Complaint, Plaintiff filed a [2] Motion for

Preliminary Injunction Staying the Final Vote on DC Bill 19-482 “Religious Freedom of

Marriage Equality Act of 2009.” Plaintiff’s motion principally focuses on the pending final vote

by the DC Council (“Council”) on the Religious Freedom and Marriage Equality Act of 2009

(“DC Bill 19-482"), and requests the Court issue an emergency order enjoining the Council from

voting on DC Bill 19-482. Pursuant to Court order, Defendants filed expedited oppositions to

Plaintiff’s motion on Monday, December 14, 2009. In response, at the Court’s request, Plaintiff

filed a [23] Reply to Defendants’ oppositions on Tuesday, December 15, 2009, regarding

standing. The Court became aware this morning for the first time that Plaintiff, at her own

initiative, also filed a [22] Motion to Amend her Complaint on Monday, December 14, 2009, in

response to Defendants’ oppositions (although the motion to amend was not docketed by the

Clerk nor did Chambers receive a copy of the pleading until Tuesday, December 15, 2009). In so

responding, Plaintiff raised certain issues for the first time, particularly as regards her standing to
bring this lawsuit. The Court has ordered counsel for Defendants to file a response addressing

these newly-raised issues by no later that 4 PM today. Nonetheless, the Court has just been

advised by counsel for Defendants that the final vote on DC Bill 19-482 is currently scheduled to

occur on or around 11:30 AM this morning. In an effort to timely address Plaintiff’s request for

an emergency injunction, given the imminence of the final vote, the Court therefore issues this

Memorandum Opinion briefly addressing Plaintiff’s motion.1 As the Court has not yet had an

opportunity to fully consider the issues regarding Plaintiff’s standing, the Court shall assume for

the purposes of this Memorandum Opinion only that Plaintiff has standing to bring this motion.

Upon consideration of the parties’ filings, the relevant case law and statutory provisions as well

as the record of this case as a whole, the Court shall DENY Plaintiff’s [2] Motion for Preliminary

Injunction Staying the Final Vote on DC Bill 19-482 “Religious Freedom of Marriage Equality

Act of 2009.”

                           LEGAL STANDARD AND DISCUSSION

       The standard for obtaining injunctive relief through either a temporary restraining order

or a preliminary injunction is well established. A moving party must show: (1) a substantial

likelihood of success on the merits, (2) that it would suffer irreparable injury if the injunction

were not granted, (3) that an injunction would not substantially injure other interested parties,

and (4) that the public interest would be furthered by the injunction. Chaplaincy of Full Gospel



       1
          The Court shall supplement its reasoning for its decision later today as may be
appropriate. The Court also notes that it attempted to reach Plaintiff by telephone prior to issuing
this Memorandum Opinion and Order in order to hold a conference call on the record with all
parties, but was unable to reach Plaintiff; Chambers left a voicemail message for Plaintiff
advising her of the imminent final vote and requesting she contact Chambers immediately. The
Court has not yet heard back from Plaintiff as of the filing of this Memorandum Opinion.

                                                  2
Churches v. England, 454 F.3d 290, 297 (D.C. Cir. 2006); Hall v. Daschle, 599 F. Supp. 2d 1, 6

n.2 (D.D.C. 2009) (“[t]he same standard applies to both temporary restraining orders and to

preliminary injunctions”). In applying this four-factored standard, district courts may employ a

sliding scale as to which a particularly strong showing in one area can compensate for weakness

in another. Id. (quoting CityFed Fin. Corp. v. Office of Thrift Supervision, 58 F.3d 738, 747

(D.C. Cir. 1995)). Nevertheless, both the United States Supreme Court and the Court of Appeals

for the D.C. Circuit have emphasized that a plaintiff must show at least some likelihood of

irreparable harm in the absence of an injunction. See Winter v. Nat. Res. Def. Council, Inc., __

U.S. __ , 129 S. Ct. 365, 375 (2008) (holding that a plaintiff must “demonstrate that irreparable

injury is likely in the absence of an injunction,” and not a mere “possibility”); CityFed, 58 F.3d at

747 (holding that a plaintiff must demonstrate “‘at least some injury’ for a preliminary injunction

to issue . . . [because] ‘the basis of injunctive relief in federal courts has always been irreparable

harm . . . .’” (quoting Sampson v. Murray, 415 U.S. 61, 88 (1974)).

       In this case, Plaintiff has failed to show any likelihood of irreparable harm in the absence

of an injunction. As the Council explained in its opposition,

       The Council’s vote and presentment of a bill to the Mayor is not the end of the
       District’s legislative process. District laws are subject to a 30 or 60-day
       Congressional review period, and are further subject to the referendum process.
       Unless and until legislation becomes effective, judicial resources should not be spent
       on speculative activity.

Council’s Opp’n, Docket No. [8], at 7. Accordingly, even assuming the bill at issue is passed by

the DC Council, it must still be signed by the Mayor and must then be subject to Congressional

review. Defendants indicate that even assuming the bill is signed by the Mayor and that

Congress takes no action on it, “the challenged legislation will not become effective until late


                                                   3
January, 2010, at the earliest.” DC’s Opp’n, Docket No. [9] at 4 (citing D.C. Official Code §

1-206.02(c)(1) (2005 Supp.). Plaintiff therefore has shown no threat of “imminent” irreparable

harm warranting the requested emergency relief. Similarly, with respect to Plaintiff’s challenge

to the Jury and Marriage Amendment Act of 2007, the law is already in effect, as Plaintiff

concedes, and Plaintiff has proffered no threat of “imminent” irreparable harm as to her request

for emergency relief on this issue either.

        The Court also notes briefly that Plaintiff has failed to show a likelihood of success on the

merits. In particular, with respect to Plaintiff’s request to enjoin the pending final vote on DC

Bill 18-482, “the individual council members and the Council itself are absolutely immune from

suit for injunctive relief” as to all actions taken in the sphere of legitimate legislative activity.

State of Maryland v. Barry, 6045 F. Supp. 495, 497 n. 1 (D.C. Cir. (1985) (citing Supreme Court

of Virginia v. Consumers Union, 446 U.S. 719 (1980)); see also Bogan v. Scott-Harris, 523 U.S.

44, 54 (1998).

        For these reasons, as may be supplemented by the Court at a later date, the Court shall

DENY Plaintiff’s [2] Motion for Preliminary Injunction Staying the Final Vote on DC Bill 19-

482 “Religious Freedom of Marriage Equality Act of 2009.” An appropriate Order accompanies

this Memorandum Opinion.

Date: December 15, 2009

                                                        /s/
                                                        COLLEEN KOLLAR-KOTELLY
                                                        United States District Judge




                                                    4